Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 01/08/2022.  These drawings are approved.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/08/2022 and 06/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a cubic boron nitride sintered material comprising: more than or equal to 50 volume% and less than 80 volume% of cubic boron nitride grains; and more than 20 volume% and less than or equal to 50 volume% of a binder phase, wherein the binder phase includes at least one selected from a group consisting of a compound composed of at least one element selected from a group consisting of a group 4 element, a group 5 element, a group 6 element in a periodic table, and aluminum, and at least one element selected from a group consisting of nitrogen, carbon, boron, and oxygen, and a solid solution originated from the compound, and when an oxygen content is measured in a direction perpendicular to an interface between cubic boron nitride grains using TEM-EDX, a first region having an oxygen content larger than an average value of an oxygen content of a cubic boron nitride grain exists, the interface exists in the first region, and a length of the first region along the direction perpendicular to the interface is more than or equal to 0.1 nm and less than or equal to 10 nm. 
The closest prior art is considered to be Okamura et al (20210246078) issued as U.S. patent 11,396,485 that teaches a sintered cubic boron nitride material with a region where oxygen exists having a width D of 0.1nm to 10nm and a binder phase of WC, Co and Al however the content of cubic boron nitride is 85 to less than 100 volume % outside the claimed range of 50-80 volume%.
Hama et al (2022024411) is the PGPUB of 17/625749.
Okamura et al (20210246536) is cited for teaching a cubic boron nitride sintered material where carbon exists on an interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
07/14/2022